Citation Nr: 0805171	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-37 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971, including service in the Republic of Vietnam.  
His decorations include the combat infantryman badge, Purple 
Heart, and a bronze star.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.


FINDING OF FACT

The veteran's PTSD is manifested by frequent and severe 
nightmares; constant intrusive memories; vivid flashbacks; 
avoidance of all reminders; significant emotional numbing; 
irritability; trouble with memory and concentration, 
productive of severe occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2005 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  This letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
A letter was sent to the veteran in May 2006 providing him 
the information required by Dingess.

In Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008), the Court held in part that VA's duty to 
notify a claimant seeking an increased evaluation included 
advising the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.   

The Board concedes that the pre-adjudicatory VCAA letter does 
not comply with the requirements enumerated in the Vazquez-
Flores decision noted above.  This notice did inform the 
veteran that he could submit medical or lay evidence to 
demonstrate a worsening of his PTSD; it also informed him 
that the lay evidence could include statements from 
individuals who could describe how his disability had 
worsened.  However, this letter did not include the 
appropriate diagnostic codes or an explanation as to how the 
codes are used to evaluation the claim.  Thus, this notice 
letter is presumed to be prejudicial on its face.  See 
Vazquez-Flores, supra.  However, this error does not affect 
the "essential fairness of the adjudication," see Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), in light of the 
post-adjudicatory notice, namely the statement of the case 
(SOC), that was sent to the veteran and his representative in 
November 2006.  This notified the veteran and his 
representative of the diagnostic code to be used in 
evaluating the veteran's PTSD, as well as an explanation of 
the bases for the numeric disability evaluation assigned.  It 
was explained to the veteran what various types of evidence 
could be used to demonstrate the affect his disability has 
upon his ability to work and on his daily life.  As a 
consequence, a reasonable person would be expected, based on 
the entirety of the record, to understand what was needed to 
substantiate the claim.  See Sanders, 487 F.3d at 889.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in May 2005, he was afforded a formal VA 
examination to assess the severity of his PTSD.  As such, the 
Board finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claim.  

Background & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

It is rated 70 percent disabling when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately or 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  

It is rated 100 percent disabling when it results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); or 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Codes 9411, 9440.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95. 

A VA examination was conducted in May 2005.  At that time, 
the veteran reported symptoms of sleep disturbances; 
nightmares; flashbacks; irritability; problems with 
concentration and memory; depression; feelings of 
helplessness and hopelessness; anhedonia, isolation; 
decreased motivation; and fatigue.  Nonetheless, he stated 
that he had good relationships with his wife, daughters, and 
employer, for whom he had been working for the past five 
years.  The examiner found the veteran to be cooperative, and 
his thought process was goal directed and linear.  The 
veteran's speech was quiet and his mood was anxious.  There 
was no evidence of hallucinations, delusions, or 
suicidal/homicidal ideations.  His judgment and insight 
appeared to be good.  The examiner diagnosed the veteran as 
having chronic, severe PTSD, and assigned him a GAF score of 
50.

VA medical records, dated from June 2005 to June 2006, 
reflect that the veteran reported feeling calmer and less 
depressed, with improved concentration.  He still experienced 
nightmares, but felt more rested during the day.  The 
treatment provider opined that the veteran should probably 
not work due to his physical problems and the severity of his 
PTSD, but noted the veteran's persistence in his continued 
employment in order to pay his child's college tuition.  She 
stated that there was not a risk of the veteran harming 
himself or others, and assigned him GAF scores ranging from 
49 to 55.  

The veteran's PTSD  is manifested by frequent and severe 
nightmares, accompanied by constant intrusive thoughts and 
vivid flashbacks.  He isolates from others and has described 
his emotional state as numb.  He is also irritable and 
depressed, and feels hopeless and helpless.  The examiners 
have described his condition as chronic and severe.  
Significantly, he has been assigned GAF Scores of between 49 
and 55; this suggests that his PTSD is severe in nature.  As 
a consequence, it is found that his disability picture more 
nearly approximates the criteria for a 70 percent disability 
evaluation.  Therefore, the preponderance of the evidence 
supports an award of a 70 percent disability evaluation.

However, the Board finds that the evidence does not support 
the award of a schedular 100 percent evaluation.  There is no 
suggestion that the veteran has gross impairment in his 
thought processes or in communication, displays grossly 
inappropriate behavior, or is unable to perform activities of 
daily living.  Nor do the GAF Scores assigned suggest serious 
impairment in communication or judgment or an inability to 
function in almost all areas.  Thus, a 100 percent schedular 
evaluation is not justified.  

The Board notes the above determinations are based on the 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's PTSD reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
evaluation in excess of 70 percent on an extra-schedular 
basis, and indeed, neither the veteran nor his representative 
has identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  In this regard, the Board observes 
that there is no showing the disability results in marked 
interference with employment during the appeal period.  While 
the veteran indicated to the May 2005 VA examiner that he 
does not function adequately at work, he has retained his 
current position since 2000.  Moreover, the condition is not 
shown to warrant any, let alone, frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 70 percent disability evaluation, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


